 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY CARBAJAL,                                 Case No. 1:19-cv-00221-LJO-BAM (PC)
12                      Plaintiff,                     ORDER REQUIRING DEFENDANTS
                                                       ALVARADO AND FRANKLIN TO SHOW
13          v.                                         CAUSE WITHIN THIRTY DAYS WHY
                                                       DEFAULT SHOULD NOT BE ENTERED
14   ALVARADO, et al.,
                                                       (ECF No. 22)
15                      Defendants.
                                                       ORDER DIRECTING CLERK’S OFFICE TO
16                                                     SERVE COURTESY COPIES
17                                                     THIRTY (30) DAY DEADLINE
18

19          Plaintiff Anthony Carbajal (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

21          On July 2, 2019, the Court found service of the complaint appropriate under the Court’s

22   E-Service pilot program. (ECF No. 17.) On August 15, 2019, the United States Marshal filed

23   two USM-285 forms indicating that on August 15, 2019, Defendants Franklin and Alvarado had

24   been served by way of Laura Belden, Deputy Clerk of the Board, at 1115 Truxton Ave,

25   Bakersfield, CA 93301. (ECF No. 22.) The deadline for the filing of Defendants Franklin and

26   Alvarado’s answer to the complaint was therefore September 5, 2019. Fed. R. Civ. P.

27   12(a)(1)(A)(i).

28   ///
                                                      1
 1        Accordingly, it is HEREBY ORDERED that:

 2     1. Within thirty (30) days from the date of service of this order, Defendants Franklin and

 3        Alvarado shall show cause why default should not be entered against them;

 4     2. To facilitate the ability to comply with this order, Defendants Franklin and Alvarado’s

 5        obligation to respond to the complaint is extended thirty (30) days from the date of service

 6        of this order; and

 7     3. The Clerk’s Office shall serve a courtesy copy of this order on Laura Belden, Deputy

 8        Clerk of the Board, and on the Kern County Sheriff’s Department.

 9
     IT IS SO ORDERED.
10

11     Dated:    September 6, 2019                         /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
